Title: From George Washington to Major General Alexander McDougall, 29 January 1779
From: Washington, George
To: McDougall, Alexander


Dear Sir,
Philadelphia Jany 29th 1779

I have been duly favoured with your several letters of December 10th January 11th and 19th, with their inclosures. They have all been received in this city, where I have been for some time past, intirely engrossed in a variety of important business with Congress, which has put it out of my power, to give them an answer so full and particular as I could wish; and as the same impediment still exists, I must beg to defer it, ’till my arrival in camp, which I hope will be in a few days.
I have some specie at Head Quarters at Middle-Brook; part of which, so soon as I am arrived there shall be forwarded to you for the purposes, you mention. With the greatest esteem and regard I am Dr Sir Your most Obedt servant
Go: Washington
